— Motion to dismiss appeal on ground notice of appeal not timely filed or served denied. Memorandum: A party seeking to limit the right of his adversary to appeal is held to strict practice (People ex rel. Manhattan Stor. & Warehouse Co. v Lilly, 299 NY 281; Good v Daland, 119 NY 153). Since respondent did not serve the order appealed from on appellant’s attorney of record, the motion to dismiss the appeal as untimely taken is denied. Present — Dillon, "P. J:, Denman, Boomer, Pine and Lawton, JJ.